ORDER

PER CURIAM.
Jerry L. Hertzog and Helen Jane Hertzog appeal from a partial summary judgment granted in favor of Charles Kunkel, Jr. and Catherine M. Kunkel on the Kunkels’ claim for breach of contract and/or unjust enrichment. After a thorough review of the record and viewing the facts in the light most favorable to the non-moving party, we find that the Kunkels made a prima facie showing that summary judgment was proper and the Hertzogs failed to show that there was a genuine issue of material fact. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).